PER CURIAM.
The defendant freedom of information commission ordered the plaintiff city of Stamford to release a report to the opposing party in a legal action that was pending in the Superior Court for the judicial district of Stamford-Norwalk.
Stamford appealed to the Superior Court pursuant to General Statutes §§ 4-183 and l-21i (d). The trial court held that the plaintiffs1 had not sustained their burden of proving the applicability of the statutory exemptions.
Stamford’s central claim on appeal to this court is that the report is exempt from disclosure as a record pertaining to strategy and negotiations with respect to pending claims pursuant to General Statutes § 1-19 (b) (4) and as a record affecting the rights of litigants under the state discovery laws pursuant to General Statutes § l-19b (b) (1).
We have fully reviewed the records and briefs and considered the oral arguments of the parties. Having applied the appropriate standard of review, we conclude that the trial court properly concluded that Stamford did not present sufficient evidence to support either exemption. We also conclude that the record does not support Stamford’s claims that the freedom of information commission improperly conducted the hearing.
The judgment is affirmed.

 The appeal was brought in the name of both the city of Stamford and the board of finance of the city of Stamford. For convenience, we refer to both appellants as Stamford.